Title: To James Madison from Thomas Pleasants, Jr., 26 June 1788
From: Pleasants, Thomas, Jr.
To: Madison, James


SirRichmond 26th. June 1788
The papers that you herewith receive, were put into the hands of Mr David Ross by Cap Charles Connor better than twelve Months ago, to be delivered to Colo Carrington, but by some Means or other, have been Neglected. They have since Come into My hands with the same Request; I informed Colo Carrington that I had them, who promised to attend to the business—And I have now to ask the favor of you, to unite your endeavours with his in getting Connors Claim put upon a proper footing.
It may not be amiss to observe that I first became acquainted with Cap Connor in the year 1783, when he Came here from Philadelphia Mate of a Small Vessel under My direction—and Continued in My employ—and by his Merit only soon advanced himself to the Command of a Ship belonging to D R & Co—which tho’ they have lately sold, he still Continues to Command. While in My service, and since he hath been So Constantly employed, as to put it out of his power to do any thing in this business himself. I shall just add that I never had to do with a More Active and Industrious Man.
I am too great a Stranger to the business to throw any light upon it, but if after the proper Investigation you will please inform Me of what is Necessary to be done, I shall I expect have an opportunity of Communicating it to him in seer Next, about which time he is expected to Return from a Vo[yage] to Britain. I am, With great Regard, Your Mo ob Hble st
Thomas Pleasants Jr
